DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4-7, 18, 19, 23, 25-30 and 35-37 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-7, 18, 19, 23 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the polymer film“; however, there is no positive recitation of a polymeric resin in the claims There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending the language to recite “ the polymer film precursor” .
Claims 2, 4-7, 18, 19, 23 and 25-30 depend from independent claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gunther et al. (“Introduction of surface-modified Au-nanoparticles into the microflow-through polymerization of styrene” Chemical Engineering Journal, 16 January 2008, p. S126).
Regarding claims 35 and 36, Gunther et al. ( see abstract and p. S126) teach a polymer film-metal nanoparticle composite comprising a uniform distribution of metal nanoparticles (high density of gold nanoparticles (GNPs))  embedded in a polymer resin ( polystyrene particles)  film, the polymeric resin film comprising a plurality of metal-anchoring groups (dodecathiol) , the metal-anchoring groups anchored to the nanoparticles ( polymer micelles with high density GNPs were obtained; p. S126).
Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Chavan et al. (WO 2016/046847 A1).
Regarding claim 35, Chavan et al. ( see abstract, claims, example 10 and Schemes 3 and 4) teach a polymer film-metal nanoparticle composite comprising a uniform distribution of metal nanoparticles embedded in a polymer resin film, the polymeric resin film comprising a plurality of metal-anchoring group , the metal-anchoring groups anchored to the nanoparticles ( metal embedded hydrophilic porous microsized polymer particles comprising metal nanoparticles and polymer, wherein the metal nanoparticles is selected from group comprising of Au, Ag or Cu and polymer is selected from poly(AA-co-TMPTA) or poly(MA-co-PETA)).
Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumacheva et al. (WO 2004/081072 A2).
Regarding claim 35, Kumacheva et al.  ( see abstract, claims and examples) a colloidal polymer microparticle-metal nanoparticle, wherein the nanoparticles are uniformly dispersed within the microparticle (see claim 30). The metal nanoparticle can be Ag and is obtained from a silver salt or can be Au, Cu, etc. ( see claims 44 and 46). The polymer microparticles are obtained by copolymerization of N-isopropyl acrylamide, acrylic acid and 2-hydroxyethyl acrylate using precipitation polymerization and the shell poly(methyl methacrylate)-poly(butyl acrylate-polyacrylic acid ( see claims 47-49).
Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Malic Lidija et al. (WO 2019/060989 A; see abstract, claims and examples) teach a polymer film ( composite).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7, 18, 19, 23, 25-30 and 35-37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722